Citation Nr: 0203004	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for hepatitis C.

2.  Entitlement to a 10 percent rating for multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to March 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
by the Manchester, New Hampshire RO, which denied an 
increased rating, greater than 30 percent, for hepatitis C.  
Additionally, this matter comes before the Board from a May 
1996 rating decision, which denied a 10 percent evaluation 
based on multiple, noncompensable, service-connected 
disabilities.

By rating decision, dated May 1996, the RO denied service 
connection for hepatitis C, and dermatitis, and denied 
entitlement to a 10 percent rating based upon multiple, 
noncompensable, service-connected disabilities.  The veteran 
filed a timely notice of disagreement in June 1996, and 
following the issuance of statement of the case, a timely 
substantive appeal in July of that year.  In October 1997, 
the RO granted service connection for hepatitis C and atopic 
dermatitis, each evaluated as 10 percent disabling.  Thus, 
issue of service connection for hepatitis C and dermatitis, 
appealed in July 1996, are no longer in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(holding that where an appealed claim for service connection 
is granted during the pendency of the appeal, a second notice 
of disagreement must thereafter be timely filed to initiate 
appellate review of down stream issues such as the level of 
compensation); see also, Barrera v. Gober, 122 F.3d 1030, 
1032 (Fed. Cir. 1997).  

The RO granted the veteran a 30 percent evaluation for 
hepatitis C in an August 1999 rating decision, but denied an 
increased rating in August 2000.  Following the August 2000 
rating decision, the veteran filed a timely notice of 
disagreement, and substantive appeal following the issuance 
of a statement of the case.


FINDINGS OF FACT

1.  The veteran's service-connected hepatitis C is manifested 
by minimal current activity with no more than minimal liver 
damage and complaints of daily fatigue without evidence of 
moderate disability and recurrent disabling episodes.

2.  The veteran does not have malaise, and anorexia, with 
minor weight loss and hepatomegaly, and has not had 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.

3.  The veteran is in receipt of a separate 30 percent 
evaluation for mood disorder with depressive features.

4.  Neither the new or old version of the rating criteria for 
hepatitis C is more favorable to the veteran.

5.  By rating decision, dated in October 1997, the RO granted 
the veteran service connection for hepatitis C with a 10 
percent evaluation.



CONCLUSIONS OF LAW

1.  The criteria for a rating, greater than 30 percent, for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001), 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Codes 7345, 7354 (2001).

2.  Entitlement to a 10 percent rating for multiple, 
noncompensable, service-connected disabilities is denied as a 
matter of law.  38 C.F.R. § 3.324.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hepatitis C

Factual Background

In June 2000, the veteran underwent a VA examination.  The 
examination report stated that given the veteran's persistent 
mild elevation of liver function tests, she was evaluated by 
the gastroenterology clinic and accepted as a Rebetron 
therapy candidate, which began early in 1999.  One week 
following completion of the Rebetron therapy, the hepatitis C 
virus PCR was again positive with a titer of 290,000 IU/ml.  
Upon learning that the veteran hepatitis C was again 
detectable, the veteran had complaints of anxiety, insomnia, 
and fatigue.  The veteran also had complaints of nausea, but 
had no vomiting or hematemesis of melena.  The report stated 
that the veteran suffered from mild to moderate depression 
and was distressed about the future of her illness.

Upon physical examination, the sclerae appeared white with no 
sign of icterus and the skin showed no stigmata of chronic 
liver disease such as hyperpigmentation or spider angiomata.  
No apparent ascites on abdominal examination were noted and 
the liver edge was palpable at the right costal margin and 
appeared slightly tender.  On percussion, the span of the 
liver appeared to be less than 10 centimeter and the spleen 
was not palpably enlarged.  Bowel sounds were normal in pitch 
and activity.  Hepatitis C was diagnosed with a good response 
to Rebetron therapy, but early relapse.  The examiner noted 
symptoms of nausea, insomnia, and fatigue and stated "it is 
difficult to say whether these are symptoms of hepatitis 
dysfunction versus psychological stress resulting from the 
patient's disappointment at learning that her hepatitis C has 
not been cured by Rebetron therapy."

In July 2000, the veteran underwent an abdominal ultrasound.  
The head and body of the pancreas were normal and there was 
no focal lesion within the liver.  The major vessels were 
unremarkable.  The ultrasound also showed a removed 
gallbladder, a common bile duct measuring 4.8 millimeters, 
and the spleen had an 11 centimeter sagittal diameter.  Both 
kidneys demonstrated normal internal echogenic architecture.  
The diagnosis was status-post cholecystectomy, otherwise 
unremarkable abdominal ultrasound.

Treatment records from the Manchester, New Hampshire, VA 
Medical Center, dated from July 2000 through May 2001, show 
the veteran was treated, among other things, for anxiety, 
depression, and esophageal reflux.  Specifically, the veteran 
had complaints of difficulty sleeping, daytime anxiety and 
depression, fatigue, and fear as to her future health.  In 
February 2000, the gastroenterology clinic noted that the 
veteran was responding well to the Rebetron treatment and 
that her liver function tests were normal. 

In June 2000, the veteran again reported depression after 
completing a year of Rebetron treatment and having the virus 
return upon completion.  During the course of treatment, the 
veteran took numerous medications, to include, Citalopram (an 
antidepressant used to treat major depressive disorder) and 
Ranitidine (used to treat gastric and duodenal ulcer, 
gastroesophageal reflux, and conditions that cause gastric 
hypersecretion).

In October 2000, a liver biopsy was performed.  The pathology 
report showed hepatic tissue with a necroinflammatory disease 
of mild activity.  The hepatocytes showed moderate fatty 
change and intranuclear glycogen was noted.  Intralobular 
inflammatory cells were present with focal leukocytic 
aggregates.  The portal areas showed mild inflammatory cell 
infiltrate and trichrome stain showed significant increases 
in portal fibrous tissue.  Iron stains showed an absence of 
iron.  The report stated that the results were consistent 
with chronic hepatitis C, mild activity.

The claims file reveals that the veteran receives Social 
Security disability benefits. On a Social Security 
Administration Determination and Transmittal form, internal 
derangement of the knee was listed as a primary diagnosis and 
a back disorder was listed as a secondary disorder relating 
to Social Security disability benefits.  Additionally, a 
"Technical Rationale" shows that the veteran was granted 
disability benefits in February 1997 for a right knee injury, 
discogenic back problems, residuals of cervical cancer and 
hepatitis C, pain, fatigue, and depression.

During the March 2001 hearing before a decision review 
officer at the RO the veteran testified that she responded 
well to bebutron interferon therapy, but after discontinuing 
the therapy, the hepatitis C virus became active again.  She 
related that as a result, she became depressed, had 
difficulty eating and sleeping, and was always afraid that 
something terrible was going to happen.  The veteran further 
testified that she suffers from stomach problems every day 
and that she has problems eating.

In June 2001, the veteran underwent a VA psychiatric 
examination.  The veteran had complaints of depression, poor 
sleep, and exhaustion.  Upon examination, the veteran 
appeared somewhat anxious and her mood was depressed.  The 
veteran's affect was flat, there were no indications of 
depersonalization or derealization, no hallucinations or 
illusion, no delusions, homicidal or suicidal ideations, and 
her thought processes were goal directed.  The examiner noted 
that she was preoccupied with the hepatitis C and her health.  
The veteran reported that she believes that she is a 3-4 on a 
scale of 1-10 for depression and around a 4 for anxiety and 
that this is contributed to the hepatitis C.  The examiner 
diagnosed the veteran with a mood disorder with depressive 
features due to hepatitis C.

In a rating decision dated in July 2001 the RO granted 
service connection for a mood disorder with depressive 
features, evaluated as 30 percent disabling, and denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  The new 
law applies to all claims filed on or after the date of the 
law' s enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.   See VCAA, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).

In this case, the veteran has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law.  In this regard, the Board 
notes that by virtue of the July 1996 and September 2000 
statements of the case and November 1996, July and October 
2001 supplemental statements of the case issued during the 
pendency of the appeal, the veteran and her representative 
have been advised of the law and regulations governing her 
claim, and has been given notice of the evidence necessary to 
substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  Furthermore, 
the veteran underwent a VA examination in conjunction with 
this appeal in June 2000 and July 2001. Hence, the claim is 
ready to be considered on the merits.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
again remanding the claim to the RO, as the requirements of 
the new law have essentially been satisfied.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations applicable to this case were not 
intended to confer rights other than those already 
established in the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The veteran contends that her service-connected hepatitis C 
is more disabling than currently evaluated.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

Furthermore, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added.  Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 (under which the veteran is 
currently rated), was the appropriate rating Code for 
infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C.  Diagnostic Code 7354 now contains 
criteria for evaluating hepatitis C.

The veteran is currently rated 30 percent disabled under 
Diagnostic Code 7345.  Under Diagnostic Code 7345, in effect 
prior to July 2, 2001, a 30 percent rating is assigned for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation is warranted for moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating is assigned for marked liver 
damage manifested by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disability symptoms requiring rest therapy.  38 C.F.R. 
§§ 4.114; Diagnostic Code 7345 (2001).

Following the July 2, 2001, regulatory change, Diagnostic 
Code 7354 provides that a 10 percent evaluation is warranted 
for intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.

A 20 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Finally, a 100 percent evaluation is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).

For purposes of rating hepatitis C, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114, Note (2) following Diagnostic Code 7354 
(2001).

Applying the former criteria, the Board finds that hepatitis 
C has produced no more than a minimal level of liver damage 
with fatigue, anxiety, and gastrointestinal disturbance 
contemplated in the criteria for a 30 percent rating.  

While the veteran's hepatitis C again became detectable 
following a course of Rebetron therapy, the June 2000 VA 
examination report shows that the veteran exhibited no 
stigmata of chronic liver disease, such as hyperpigmentation 
or spider angiomata.  Likewise, the October 2000 liver biopsy 
showed abnormalities consistent with active hepatitis C, but 
the pathology report contains a notation that the hepatitis C 
was mild.  The veteran is on medication for gastroesophageal 
reflux, and has complaints of nausea.  She has also testified 
that she experiences gastrointestinal problems and problems 
eating.  However, there is no clinical evidence of disabling 
episodes from gastrointestinal problems.  Her weight gain, as 
discussed below, belies a finding that she has anorexia or 
problems eating.

The veteran does have documented depression.  Depression is 
one of the criteria for a 60 percent evaluation under the 
former provisions of Diagnostic Code 7345.  However, she is 
currently in receipt of a separate evaluation for that 
portion of her disability.  Evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2001).  Accordingly, depression could not, by itself, serve 
as the basis for an increased evaluation for hepatitis C.

Considering the new criteria, the Board notes that the 
veteran has reported symptoms that approximate daily fatigue, 
the record does not show weight loss.  VA treatment records 
show that in October 1999 she weighed 157.8 pounds, while in 
October 2000 she weighed 179 pounds.  The diagnostic studies 
have not yielded any reports of hepatomegaly.  The treatment 
records also fail to document incapacitating episodes, severe 
enough to require bed rest or treatment, lasting four to six 
weeks.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321(b) in the October 2001 supplemental statement of the 
case.  Accordingly consideration of this question by the 
Board does not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

The veteran has reported that she left her last employment 
due to fatigue.  This statement could be read as raising the 
question of entitlement to an extraschedular rating.  
However, records from the Social Security Administration show 
that she was considered disabled largely by conditions other 
than hepatitis C, and hepatitis C has been described as mild.  
The "Technical Rationale" for the Social Security notes 
findings of fatigue and loss of appetite, but attributes 
these symptoms to the separately service connected depressive 
disorder, rather than the hepatitis C that is at issue in 
this appeal.  The Board concludes that this record does not 
show marked impairment of employment.  There have been no 
reports of recent hospitalization.  Thus it cannot be 
concluded that hepatitis C requires frequent hospitalization.  
Therefore, referral for consideration of an extraschedular 
rating is not warranted.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating for the veteran's service-
connected hepatitis C is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Multiple Noncompensable Disabilities

In an October 1997 rating decision, the RO granted the 
veteran service connection for hepatitis C and assigned a 10 
percent evaluation.  Under the provisions of 38 C.F.R. 
§ 3.324, the 10 percent rating for multiple noncompensable 
disabilities cannot be combined with any other rating.  Thus, 
because the veteran has been in receipt of a compensable 
evaluation for service connected disabilities throughout the 
period of this appeal, a 10 percent rating for multiple 
noncompensable disabilities under 38 C.F.R. § 3.324 is 
precluded.  To avoid confusion, in a case such as this one, 
where the law and not the evidence is dispositive, the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); see also Giancaterino v. Brown, 
7 Vet. App. 555, 561 (1995) (construing Sabonis).


ORDER

Entitlement to an evaluation in excess of 30 percent, for 
hepatitis C is denied.

Entitlement to a 10 percent rating for multiple, 
noncompensable, service-connected disabilities is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

